Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 1 of 14




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 20-CV-62166-SINGHAL/VALLE

  828 MANAGEMENT, LLC d/b/a THE HUB;
  2ND STREET ENTERPRISES, INC. d/b/a
  CAPONE’S; THREE LEGGED DOG, LLC
  d/b/a LUCKY’S TAVERN; 111 SW 2ND AVE,
  LLC d/b/a SWAY NIGHTCLUB; MAGIOS,
  INC. d/b/a EBAR CLUB 13; EIM
  ENTERPRISES, INC. d/b/a #00 SHATO; JOHR
  GROUP, INC. d/b/a EURO NIGHT CLUB;
  GRAND CAFÉ, INC.; D’LUX RESTAURANT
  AND BAR, LLC d/b/a HOLLYWOOD LIVE;
  and TROY CABRERA,

         Plaintiffs,

  v.

  BROWARD COUNTY, a political subdivision
  of the State of Florida,

         Defendant.


              BROWARD COUNTY’S MOTION TO STAY PENDING APPEAL

         On December 21, 2020, this Court entered a Temporary Restraining Order and Preliminary

  Injunction Order (“Injunction Order”) [ECF No. 48] enjoining Broward County (“County”) from

  enforcing certain provisions of County Emergency Order 20-28 that prohibit on-premises food and

  alcoholic beverage service from midnight to 5:00 a.m. The County has filed a notice of appeal

  from that order to the United States Court of Appeals for the Eleventh Circuit. [ECF No. 49].

  Pursuant to Federal Rule of Civil Procedure 62 and Federal Rule of Appellate Procedure 8(a)(1),

  the County hereby moves to stay the Injunction Order pending the County’s appeal.




                                                1
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 2 of 14




                                          BACKGROUND

  I.     Factual Background.

         COVID-19 is a highly transmissible disease that has killed more than 340,000 people in

  the United States in the past year. 1 Although the U.S. Food and Drug Administration has recently

  given emergency authorization to two vaccines to prevent COVID-19, such vaccines will not be

  widely available for several months. In the meantime, the first and best lines of defense against the

  virus are avoiding close contact with others, particularly in indoor and crowded settings, and

  wearing facial coverings.

         Understanding the unprecedented nature of the pandemic, on March 1, 2020, Florida

  Governor Ron DeSantis declared a public health emergency. The County followed suit, declaring

  a state of local emergency and triggering the applicability of Chapter 252, Florida Statutes, and

  the County’s Comprehensive Emergency Management Plan. Both state and local law authorize the

  County to issue emergency orders to protect the health, safety, and welfare of its residents. See

  § 252.38, Fla. Stat.; § 8-56, Broward County Code of Ordinances.

         Since the inception of the pandemic in March 2020, the County has implemented measures

  by emergency order to curb the spread of COVID-19. One such measure forms the basis of

  Plaintiffs’ Complaint. Broward County Emergency Order 20-28 (“EO-28”), issued on October 16,

  2020, provides:

         On-premises sale, service, and consumption of food and/or alcohol is prohibited
         between the hours of midnight and 5 a.m. This subsection does not limit or prohibit
         operations other than on-premises dining (including food preparation/cooking,
         facility cleaning, or food delivery/take-out services) between the hours of midnight
         and 5 a.m.




  1
     Centers for Disease Control, Coronavirus Disease, https://covid.cdc.gov/covid-data-
  tracker/#cases_casesper100klast7days (last visited January 4, 2021).
                                                   2
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 3 of 14




  Critically, EO 20-28 does not prohibit Plaintiffs from operating their businesses or require

  Plaintiffs to close their businesses. It merely stops Plaintiffs from serving food and alcohol for on-

  premises consumption from midnight to 5:00 a.m. 2

  II.    Prior Proceedings

         On October 29, 2020, Plaintiffs filed a Motion for Temporary Restraining Order,

  Preliminary Injunction, and Incorporated Memorandum of Law (“Plaintiffs’ Motion”) [ECF No.

  8]. Plaintiffs allege that EO 20-28 is preempted by Governor DeSantis’ Executive Order 20-244

  because that order prohibits local governments such as the County from issuing orders that prevent

  a business from operating. Plaintiffs also claim that EO 20-28 violates their rights under the U.S.

  and Florida Constitutions.

         On November 19, 2020, the Court held a hearing on Plaintiffs’ Motion. [ECF No. 25]. On

  December 21, 2020, the Court issued the Injunction Order granting Plaintiffs’ Motion and

  enjoining the County from enforcing the provisions of EO 20-28 that restrict food and alcoholic

  beverage service from midnight to 5:00 a.m. [ECF No. 48]. The County has appealed the

  Injunction Order to the Eleventh Circuit Court of Appeals. Pending that appeal, the County asks

  this Court to stay the Injunction Order pursuant to Rule 62(d).




  2
    On December 11, 2020, the County issued Emergency Order 20-29 (“EO 20-29”), which
  supersedes all prior County Emergency Orders, including EO 20-28. Emergency Order 20-29
  adopts the Broward County Comprehensive Emergency Order (“CEO”), which includes, in
  Chapter 12, the challenged provisions of EO 20-28 in substantially the same form. See §§ 12.B.1,
  12.B.2, CEO, available at: https://www.broward.org/CoronaVirus/Documents/2020-12-
  11%20Covid%20Code-Final%20Final.pdf. As the CEO maintains the same prohibition on the
  sale or service of food and alcohol for on-premises consumption between midnight and 5 a.m., the
  County here addresses the substance of the Court’s Order based on EO 20-28.
                                                    3
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 4 of 14




                                              ARGUMENT

  III.    Standard

          Rule 62(d) provides that “[w]hile an appeal is pending from an interlocutory order or final

  judgment that grants, continues, modifies, refuses, dissolves, or refuses to dissolve or modify an

  injunction, the court may suspend, modify, restore, or grant an injunction.” Fed. R. Civ. P. 62(d).

  To secure a stay pending appeal, the Court must consider four factors: “(1) whether the stay

  applicant has made a strong showing that [it] is likely to succeed on the merits; (2) whether the

  applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

  substantially injure the other parties interested in the proceeding; and (4) where the public interest

  lies.” Hand v. Scott, 888 F.3d 1206, 1207 (11th Cir. 2018) (quoting Nken v. Holder, 556 U.S. 418,

  426 (2009)). Of these four factors, the first two are the “most critical.” Id. (quoting Nken, 556 U.S.

  at 434).

          Here, all four factors support entry of a stay. As explained below, the County respectfully

  submits it has a strong likelihood of success on the merits of its appeal; that it will suffer irreparable

  harm absent the stay; and that the balance of harms and the public interest weigh in favor of a stay.

  IV.     Entry of a Stay Pending Appeal is Appropriate.

          A.      The County is Likely to Succeed on the Merits of Its Appeal.

          The County is likely to succeed on the merits of its appeal for three independent reasons.

  First, the Injunction Order does not follow the Third District Court of Appeal’s binding decision

  in Miami-Dade County v. Miami Gardens Square One, Inc., No. 3D20-1512, 2020 WL 6472542,

  at *4 (Fla. 3d DCA Nov. 4, 2020). Second, the County is likely to show that EO 20-28 is not

  preempted by Executive Order 20-244. Third, the Injunction Order does not state the findings

  required for entry of a preliminary injunction.



                                                      4
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 5 of 14




                 1.      The County is likely to show that the Court was bound by the Third District
                         Court of Appeal decision in Square One.

          Plaintiffs’ Complaint in this case is a near verbatim copy of the complaint filed in Square

  One. The complaint in Square One alleged that Miami-Dade County’s curfew requiring all

  businesses to close (with few exceptions, including restaurants fulfilling take-out and delivery

  orders) from midnight to 6:00 a.m. was preempted by Executive Order 20-244. The Complaint in

  this case alleges that EO 20-28, which prohibits Plaintiffs from selling food and alcohol for on-

  premises consumption between midnight and 5:00 a.m., is also preempted by Executive Order 20-

  244. The only material factual distinction between Square One and this case is that the Miami-

  Dade order is more restrictive than EO 20-28—the Miami-Dade order closed businesses altogether

  at midnight (and for an extra hour) except for takeout and delivery, whereas EO 20-28 permits

  businesses to operate during the hours at issue provided that they do not serve food or alcohol for

  on-premises consumption.

          The state appellate court in Square One rejected the plaintiffs’ preemption claims. With

  respect to express preemption, the Square One court concluded that Executive Order 20-244 only

  preempts “enactments of law that expressly prohibited and altogether closed businesses down.”

  Square One, at *4. With respect to implied preemption, the court found that

           [n]othing in the language of EO 20-244’s section two suggests that the Governor
           has preempted the entire field of COVID-19 emergency measures. Its plain
           language preempts only one class of local COVID-19 emergency measures (i.e.,
           those that “prevent an individual from working or from operating a business”),
           leaving intact the authority to enact other such measures.

  Id. at *5.

          Because the state appellate court in Square One issued its decision after the County filed

  its Response to Plaintiffs’ Motion, the County alerted the Court to the decision during the

  November 19, 2020 hearing and by filing a Notice of Supplemental Authority [ECF No. 26]. The


                                                   5
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 6 of 14




  County did so because this Court is required to follow the state appellate court’s ruling in Square

  One with respect to Florida law, namely the preemptive effect of Executive Order 20-244. The law

  is clear that “federal courts are bound by decisions of a state’s intermediate appellate courts unless

  there is persuasive evidence that the highest state court would rule otherwise.” Bravo v. United

  States, 577 F.3d 1324, 1326 (11th Cir. 2009); Silverberg v. Paine, Webber, Jackson & Curtis, Inc.,

  710 F.2d 678, 690 (11th Cir. 1983). This rule applies “whether or not the court agrees with the

  reasoning on which the state court’s decision is based or the outcome which the decision dictates.”

  Silverberg, 710 F.2d at 690.

         In Square One, the state appellate court held that Executive Order 20-244 only preempts

  local ordinances that prohibit a business from operating altogether. Accordingly, the Third District

  Court of Appeal found that the Miami-Dade prohibition on businesses operating from midnight to

  6:00 a.m. was not expressly or impliedly preempted because it allowed businesses to operate

  outside those hours. The same rationale applies here. Because EO 20-28 does not prohibit

  businesses from operating altogether, it is not preempted by Executive Order 20-244. In the

  absence of persuasive evidence that the Florida Supreme Court would rule otherwise (and certainly

  none was presented during or in connection with the hearing), this Court must follow the

  determination of Square One. Because it did not, there is a substantial likelihood the County will

  prevail on appeal. As such, a stay is warranted.

                 2.      The County is likely to show that EO 20-28 is not preempted by Executive
                         Order 20-244.

         Executive Order 20-244, at Section 2, provides: “No COVID-19 emergency ordinance may

  prevent an individual from working or from operating a business.” This provision does not preempt

  EO 20-28 because the challenged provision in EO 20-28 does not have any impact on restaurant

  and bar operations from 5:00 a.m. to midnight.           Moreover, EO 20-28 permits Plaintiffs’


                                                     6
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 7 of 14




  businesses—and all other restaurants and bars in Broward County—to operate from midnight to

  5:00 a.m. to play music, perform mixology tricks, or engage in any other regular business activity

  that does not involve the on-site service of food or alcohol, including operating their kitchens and

  providing food delivery and take-out services. 3 Accordingly, EO 20-28 simply does not prevent

  Plaintiffs’ businesses from operating.

         The Injunction Order appears to conclude that EO 20-28 is invalid under “implied

  preemption.” [ECF 48 at 14-15]. However, “[i]mplied preemption should be found to exist only in

  cases where the legislative scheme is so pervasive as to evidence an intent to preempt the particular

  area, and where strong public policy reasons exist for finding such an area to be preempted by the

  Legislature.” GLA & Assocs., Inc. v. City of Boca Raton, 855 So. 2d 278, 282 (Fla. 4th DCA 2003)

  (quoting Tallahassee Mem’l Reg’l Med. Ctr., Inc. v. Tallahassee Med. Ctr., Inc., 681 So. 2d 826,

  831 (Fla. 1st DCA 1996)). Here, the Court did not (nor could it, given the relatively limited scope

  of the state orders) find a pervasive legislative scheme or identify any strong public policy reason

  to support a finding of implied preemption. Accordingly, to the extent the Injunction Order holds

  that EO 20-28 is impliedly preempted, it does not contain the findings required to support that

  conclusion.



  3
    The September 30, 2020 emergency order of the City of Fort Lauderdale (which is not a party to
  this action) closes all bars and restaurants from 12:00 a.m. to 5 a.m. See City of Fort Lauderdale
  Declaration of Emergency Regulations dated September 30, 2020, available at:
  https://www.fortlauderdale.gov/home/showdocument?id=53187. Because Plaintiffs’ businesses
  are located in the City of Fort Lauderdale, their operations must fully cease at 12:00 a.m. regardless
  of EO 20-28. Further, even absent a pandemic, the City of Fort Lauderdale limits the sale,
  consumption, and service of alcohol at establishments like Plaintiffs’ businesses only to “Sunday
  through Thursday between the hours of 7:00 a.m. and 2:00 a.m. of the following day, and Friday
  and Saturday between the hours of 7:00 a.m. and 3:00 a.m. of the following day.” § 5-29(a)(1)
  City of Fort Lauderdale Code of Ordinances. Neither the City’s emergency order nor the City’s
  time restriction on the sale of alcoholic beverages was challenged in this action, and the business
  restrictions addressed in those City provisions are independent of EO 20-28 or any action by the
  County.
                                                    7
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 8 of 14




         The Injunction Order finding preemption is also based on a misreading of Executive Order

  20-244. The Injunction Order held that Executive Order 20-244 preempts EO 20-28, but also stated

  that “the County is well within its authority to enact restrictions for the public health, and such

  restrictions survive preemption analysis so long as the County quantifies the economic impact of

  each restriction, limitation or requirement on those restaurants impacted, and ‘explain[s] why each

  limitation or requirement is necessary for public health.’” [ECF No. 48 at 15-16]. However, this

  “quantification and explanation mandate” applies only to capacity limits at restaurants. See

  Executive Order 20-244 at § 3(A). It does not apply to anything other than capacity limits, such

  as the time restrictions imposed by EO 20-28. Had the Governor meant to require local

  governments to quantify the economic impact of time restrictions, he would have said so.

         The only limitation in Executive Order 20-244 on the power of local governments to enact

  COVID-19 emergency measures is in the context of restaurant occupancy limitations and the

  collection of fines. Where, as here, a regulation expressly addresses preemption, there is no need

  for a court to attempt to infer preemption from other substantive portions of the regulation.

  Cipollone v. Liggett Group, Inc., 505 U.S. 504, 517 (1992). Indeed, when the Governor has

  intended to preempt local government in a broader way, he has done so. See, e.g., Executive Order

  No. 20-123, § 2 (“Professional sports may operate in the State of Florida and venues may host

  training, competitions, events and games. This provision shall preempt any local rule prohibiting

  a professional sports team conducting, or the operations of the venue from hosting, those sports

  activities at facilities in the State.”) (emphasis added). The Governor clearly knew how to provide

  for preemption where intended; this Court should not expand an express preemption by implying

  a broader scope.




                                                  8
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 9 of 14




         The Injunction Order, in holding that the time restrictions in EO 20-28 are preempted,

  adopted an interpretation of Executive Order 20-244 that is inconsistent with the plain meaning of

  the terms in the executive order. Therefore, the County is likely to succeed on appeal, and the

  Court should grant a stay.

                 3.      The County is likely to show that the Injunction Order did not contain the
                         findings required for entry of a preliminary injunction.

         A preliminary injunction is appropriate where the movant is able to show:

         (1) substantial likelihood of success on the merits; (2) irreparable injury will be
         suffered unless the injunction issues; (3) the threatened injury to the movant
         outweighs whatever damage the proposed injunction may cause the opposing party;
         and (4) if issued, the injunction would not be adverse to the public interest.

  McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998) (citations omitted). The

  moving party must “clearly establish[] the burden of persuasion for each prong of the analysis.”

  Transcon. Gas Pipe Line Co. v. 6.04 Acres, More or Less, Over Parcel(s) of Land of Approximately

  1.21 Acres, More or Less, Situated in Land Lot 1049, 910 F.3d 1130, 1163 (11th Cir. 2018)

  (citations omitted) (emphasis added). “The burden of persuasion in all of the four requirements is

  at all times upon the plaintiff.” Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of

  Jacksonville, Fla., 896 F.2d 1283, 1285 (11th Cir. 1990) (citations omitted).

         For the reasons stated above, the County respectfully disagrees with the Court’s

  determination that Plaintiffs have a substantial likelihood of success. However, entry of a

  preliminary injunction was also erroneous because the Injunction Order did not find that Plaintiffs

  satisfied any of the three other prongs required for injunctive relief. The failure to find that

  Plaintiffs would suffer irreparable injury is especially fatal because “the absence of a substantial

  likelihood of irreparable injury would, standing alone, make preliminary injunctive relief

  improper.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000); see also Snook v. Trust Co. of

  Georgia Bank of Savannah, N.A., 909 F.2d 480, 486 (11th Cir. 1990) (affirming denial of
                                                   9
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 10 of 14




   preliminary injunction even though plaintiff established likelihood of prevailing because plaintiff

   failed to meet burden of proving irreparable injury); City of Jacksonville, 896 F.2d at 1285

   (reversing preliminary injunction based solely on plaintiff’s failure to show irreparable injury);

   U.S. v. Lambert, 695 F.2d 536, 540 (11th Cir. 1983) (affirming denial of preliminary injunction

   and stating that a plaintiff’s “success in establishing a likelihood it will prevail on the merits does

   not obviate the necessity to show irreparable harm”).

           The only evidence of harm offered by Plaintiffs was alleged lost profits. Lost profits are

   not irreparable harm and cannot support injunctive relief. An injury is “irreparable” only if it

   cannot be redressed through monetary remedies. See City of Jacksonville, Fla., 896 F.2d at 1285.

   Similarly, the Injunction Order made no findings regarding the third (balance of harms) or fourth

   (public interest) prongs of the test for injunctive relief.

           Given these deficiencies in the Injunction Order, there is a substantial likelihood that the

   County will prevail on appeal. Consequently, a stay is proper.

           B.      The County Will Be Irreparably Harmed Absent A Stay.

           Enjoining the actions of elected local officials, especially in a situation where an infectious

   disease can and has spread rapidly, causes irreparable harm. Maryland v. King, 567 U.S. 1301

   (2012) (Roberts, C.J., in chambers) (“[A]ny time a State is enjoined by a court from effectuating

   statutes enacted by representatives of its people, it suffers a form of irreparable injury.”); see also

   Hand, 888 F.3d at 1214 (11th Cir. 2018) (quoting same).

           The County is in the midst of managing and mitigating the severe and dangerous impacts

   within its jurisdiction of a global health pandemic. The County has attempted to balance the

   economic needs of businesses with the demands of public health and safety of its citizens. A stay

   will preserve the status quo during the pandemic. A stay also provides clarity for Broward County

   residents and visitors while the Eleventh Circuit Court of Appeals reviews this Court’s decision.
                                                      10
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 11 of 14




           Additionally, the denial of a stay would inflict irreparable injury on the County. The

   increased risk of virus spread – with the resulting danger to public health and welfare – cannot be

   undone. This risk is further exacerbated considering that Broward County’s neighboring county,

   Miami-Dade County, has an order in place closing all restaurants and bars from midnight until

   6:00 a.m. Therefore, if a stay is denied, more people are likely to congregate to bars and restaurants

   in Broward County where no similar time limitation is enforceable due to the Injunction Order.

   The denial of a stay increases the likelihood of more late-night crowding in Broward County bars

   and restaurants (thereby increasing the potential for “super-spreader events”), with the resulting

   probability that Broward County hospitals will become overcrowded and its medical resources

   overwhelmed, thereby endangering the public health of the entire community. The increase in

   COVID-19 patients impacts hospitals’ ability to render care to not only for people who might

   require hospitalization due to COVID-19 but also for everyone else, including car accident victims

   and persons suffering heart attacks, brain aneurysms, and other conditions requiring intensive care.

   See Declaration of Dr. Marks [ECF No. 9-1] at ¶ 8. These circumstances amount to irreparable

   harm.

           C.     The Balance of Harms and Public Interest Favor A Stay.

           The final two factors in determining whether to stay an order are the balance of harms and

   the public interest. See Nken, 556 U.S. at 426. Both factors weigh in favor of the County and the

   issuance of a stay. The issuance of a stay will not substantially injure Plaintiffs. Plaintiffs have not

   shown that they will suffer irreparable injuries. However, there can be no doubt that COVID-19

   poses a risk of harm to everyone in Broward County, including Plaintiffs and their patrons. See

   e.g. Texas Democratic Party v. Abbott, 961 F.3d 389, 412 (5th Cir. 2020). While Plaintiffs’

   monetary concerns are understandable, Plaintiffs have failed to show that they will suffer

   irreparable injuries absent an injunction.
                                                     11
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 12 of 14




          When the government is the party opposing the preliminary injunction, its interest and

   harm merge with the public interest. Swain, 958 F.3d at 1091. The public interest here undeniably

   favors a stay. COVID-19 is spreading throughout the state and Broward County at extremely high

   rates. On December 31, 2020, there were 20,987 cases of COVID-19 reported in Florida. 4 1,824

   of those cases are in Broward County. 5 Since the pandemic began, in Broward County there have

   been 139,396 positive cases, 7,495 hospitalizations, and 1,872 deaths attributed to COVID-19. The

   median age for these cases is 39. The County’s emergency orders attempt to mitigate against this

   spread by imposing reasonable, common sense restrictions. Nightclubs, bars, and restaurants

   offering late-night entertainment are environments where the wearing of masks and social

   distancing is more difficult or even impossible to maintain (food and drink cannot be consumed

   while wearing a mask). See Declaration of Dr. Marks [ECF No. 9-1] at ¶ 11.

          The public interest weighs heavily in favor of a stay because of the threat to public health.

   See League of Indep. Fitness Facs. and Trainers, Inc. v. Whitmer, 814 Fed. Appx. 125, 129-130

   (6th Cir. 2020) (holding that emergency stay of preliminary injunction was warranted and that the

   public interest weighed in favor of a stay was apparent where thousands of citizens were infected

   and there was the potential for more infections from COVID-19). By contrast, not maintaining the

   status quo while the County’s appeal is pending makes the spread of COVID-19 more likely and

   would disserve the public interest. The preservation of the public health is a duty of the sovereign




   4
            See       Florida      Department       of     Health      COVID-19                  page,
   https://experience.arcgis.com/experience/96dd742462124fa0b38ddedb9b25e429 (last              visited
   January 4, 2021).
   5
            See       Florida      Department       of     Health      COVID-19                  page,
   https://experience.arcgis.com/experience/96dd742462124fa0b38ddedb9b25e429 (last              visited
   January 4, 2021).
                                                   12
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 13 of 14




   power of the County, and “[t]he health of the people has long been recognized as one of the greatest

   social and economic blessings.” Varholy v. Sweat, 15 So. 2d 267, 269 (Fla. 1943).

          Finally, the balance of harms weighs heavily in favor of the County and the protection of

   the public interest. The Court must balance the health and safety of the entire community against

   Plaintiffs’ revenue from selling alcohol and food for on-premises consumption for a few additional

   hours. Protecting public health is paramount; failing to adequately do so is, for so many, including

   our most vulnerable, irreparable in the truest sense of the word. Accordingly, the final two factors

   for a stay have also been met.

   V.     Conclusion

          Based on the foregoing, the County has established a strong showing that it is likely to

   succeed on the merits of its appeal; that the County would be irreparably injured absent a stay; and

   that the balance of harms and the public interest favor a stay. Accordingly, the County respectfully

   requests that this Court enter an order staying the Injunction Order pending the County’s appeal.

                                        Certificate of Conferral

             The parties conferred on December 22, 2020, by email. Plaintiffs oppose this motion.



   Dated: January 4, 2021                        Respectfully submitted,

                                                 Andrew J. Meyers
                                                 Broward County Attorney
                                                 115 S. Andrews Avenue, Suite 423
                                                 Fort Lauderdale, FL 33301
                                                 Telephone: (954) 357-7600
                                                 Facsimile: (954) 357-7641

                                                 By:    /s/ Annika Ashton
                                                        Annika Ashton
                                                        Florida Bar No. 53970
                                                        aashton@broward.org
                                                        Adam Katzman
                                                        Florida Bar No. 652431

                                                   13
Case 0:20-cv-62166-AHS Document 51 Entered on FLSD Docket 01/04/2021 Page 14 of 14




                                             akatzman@broward.org
                                             Kristen McIntosh
                                             Florida Bar No. 1003315
                                             kmmcintosh@broward.org




                                        14
